ACCEPTED
                                                                                                        14-15-00629-CV
                                                                                        FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                   8/26/2015 5:55:59 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK

                                     NO. 62845 and 62845A

                                                                                  FILED IN
HAVEN CHAPEL UNITED                            §       IN THE DISTRICT 14th
                                                                       COURTCOURT OF APPEALS
METHODIST CHURCH                               §                          HOUSTON, TEXAS
                                               §                       8/26/2015 5:55:59 PM
VS.                                            §       OF              CHRISTOPHER
                                                            BRAZORIA COUNTY,   TEXASA. PRINE
                                               §                                Clerk
WILLIAM MICHAEL LEEBRON II                     §
E.J. KING AND BRAZORIA                         §
COUNTY COMMISSIONER’S COURT                    §       149th JUDICIAL DISTRICT

                                    NOTICE OF APPEAL


       COMES NOW, HAVEN CHAPEL UNITED METHODIST CHURCH and files this

Notice of Appeal in the above entitled and numbered cause.

       Appellant appeals the 149th Judicial District Court of, Brazoria County, Texas.

       1.     The cause appealed from Haven Chapel United Methodist Church vs. William
              Michael Leebron II, E.J.King, County Judge and Brazoria County
              Commissioner’s Court; Cause No. 62845 and 62845Ain the 149th Judicial Court
              of Brazoria County, Texas.

       2.     The date of the judgment appealed from: March 30, 2015 and June 17, 2015.

       3.     Plaintiff desires to appeal.

       4.     The appeal was previously docketed in the Fourteenth Court of Appeals, Houston,
              Texas as Cause No. 14-15-00397-CV. Said appeal was dismissed because same
              was interlocutory or that the filing fee had not been paid. A Motion to Reinstate
              has been filed in said cause.

       5.     The name of the party filing the notice are Haven Chapel United Methodist
              Church.

       6.     The appeal is not an accelerated appeal.

       7.     The appeal is not a restricted appeal.



                                                              Respectfully submitted,
                                                            /s/ Veronica L. Davis

                                                            Veronica L. Davis
                                                            S.B.T. # 05557300
                                                            226 N. Mattson
                                                            West Columbia, Texas 77486
                                                            (979) 345-2953
                                                            vld57atal@yahoo.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been sent to
Brazoria County District Attorney’s Office at 111 E. Locust, 4th Floor, Angleotn, Texas 77515 on
this the 17th day of Julyl, 2015 via efiling and Russ Briggs at 1150 Bissonnett Housto, Texas
77005 by efiling.

                                                    /s/ Veronica L. Davis
                                                    _________________________________
                                                    Veronica L. Davis